Exhibit 10.5

 

THIRD AMENDED AND RESTATED COMPANY GUARANTEE

 

AGREEMENT dated as of February 24, 2014 made by DREW INDUSTRIES INCORPORATED, a
Delaware corporation (the "Guarantor"), with and in favor of JPMORGAN CHASE
BANK, N.A., a national association, as agent (in such capacity, the
"Administrative Agent") for the Lenders (as defined in the Credit Agreement
referred to below).

 

Reference is hereby made to the Second Amended And Restated Credit Agreement
dated as of November 25, 2008 (as amended, supplemented, or modified from time
to time, the "Credit Agreement") among Kinro, Inc., an Ohio corporation
("Kinro"), and Lippert Components, Inc., a Delaware corporation ("Lippert"), as
Borrowers (Kinro having since been merged into Lippert, with Lippert as the
surviving corporation) (Lippert, the "Borrower"), the financial institutions
party thereto as lenders (the "Lenders") and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity the "Administrative Agent"). Terms used
herein as defined terms and not otherwise defined herein shall have the meanings
given thereto in the Credit Agreement. Reference is further made to the Second
Amended and Restated Company Guarantee Agreement dated as of November 25, 2008
(as thereafter amended from time to time between the Guarantor and the
Administrative Agent, the "Amended and Restated Company Guarantee"), which
instrument the parties agree is being amended and restated hereby in its
entirety.

 

The Lenders have agreed to make Loans to the Borrower upon the terms and subject
to the conditions specified in the Credit Agreement. The Guarantor is the owner
of all the issued and outstanding capital stock of the Borrower. The obligations
of the Lenders to make Loans are conditioned on, among other things, the
execution and delivery by the Guarantor hereunder of a guarantee agreement in
the form hereof.

 

The Lenders or either of them may also extend to the Borrower from time to time
"Banking Services". "Banking Services" shall mean each and any of the following
bank services provided or which may be provided to the Borrower by any Lender or
any of its Affiliates: (a) credit cards for commercial customers (including,
without limitation, "commercial credit cards" and purchasing cards), (b) stored
value cards, (c) merchant processing services, (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (e) swaps or other hedging agreements or arrangements (including,
but not limited to Hedging Agreements). "Banking Services Obligations" shall
mean any and all obligations of the Borrower, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services, to the extent such obligations are not
obligations covered by the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.01.     Definitions; Terms. References to this "Agreement" shall be to
this Third Amended and Restated Company Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term "Obligations"
shall mean, collectively, (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans when and as due,
whether at maturity, by acceleration, upon one or more dates on which repayment
or prepayment is required, or otherwise, (ii) each payment required to be made
by the Borrower under the Credit Agreement in respect of a Letter of Credit when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower to one or more of the Secured
Parties under the Credit Agreement or any of the other Loan Documents or of the
Borrower under or in respect of any Interest Rate Hedging Agreement now or
hereafter in effect, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Loan Documents and under any Interest Rate
Hedging Agreement, and (c) the due and punctual payment and performance of any
Banking Services Obligations now existing or hereafter arising. References to a
"guarantor" shall include the Guarantor hereunder, each "Guarantor" as such term
is defined in the Subsidiary Guarantee Agreement, and any other Person that is a
guarantor of any or all of the Obligations, and references to a "guarantee"
shall include this Agreement, the Subsidiary Guarantee Agreement and any other
guarantee of any or all of the Obligations by any other Person.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.01.     Guarantee.

 

(a)     The Guarantor hereby, unconditionally, absolutely, and irrevocably
guarantees (and hereby reaffirms and continues its guarantee under the Amended
and Restated Company Guarantee), as a primary obligor and not merely as a
surety, the due and punctual payment and performance in full of the Obligations,
in each case strictly in accordance with the terms thereof. In furtherance of
the foregoing and not in limitation of any other right that any Secured Party
may have at law or in equity against the Guarantor by virtue hereof, the
Guarantor agrees that upon failure of the Borrower to pay any Obligations when
and as the same shall become due, whether at maturity, by acceleration, on one
or more dates on which prepayment or repayment is required, or otherwise, the
Guarantor will, without any demand or notice whatsoever, forthwith pay or cause
to be paid to the Administrative Agent or such other Secured Party as is
designated thereby, in cash in immediately available funds, an amount equal to
the unpaid amount of such Obligations. The Guarantor further agrees that the
Obligations guaranteed by it hereunder may be increased in amount, extended or
renewed, or otherwise amended or modified in any respect, including, without
limitation, as to principal, scheduled repayment, prepayment, interest, fees,
indemnification, compensation, and in any other respect whatsoever, in whole or
in part, without notice or further assent from it, and that it will remain bound
upon this guarantee in respect of such Obligations as so increased, extended,
renewed, amended or modified. Payments by the Guarantor hereunder may be
required on any number of occasions.

 

(b)     The Guarantor waives presentation to, demand for payment from and
protest to the Borrower or any other guarantor, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. The
obligations of the Guarantor hereunder shall not be affected by (i) the failure
of any Secured Party to assert any claim or demand or to enforce any right or
remedy against any Credit Party or any other Person under the provisions of any
Loan Document, Banking Services document or any other agreement or otherwise;
(ii) any rescission, waiver, forbearance, compromise, acceleration, amendment or
modification of, or any release of any party from any of the terms or provisions
of, this Agreement, any other Loan Document or any Banking Services document,
any Obligation or any other guarantee or any security interest in respect of the
Obligations (including, without limitation, in respect of any other guarantor,
or any Pledgor or Debtor as such terms may be defined in any Security Document);
(iii) any change in respect of any Credit Party, including, without limitation,
as a result of any merger, consolidation, dissolution, liquidation,
recapitalization, or other change of legal form or status, whether or not
permitted under the Loan Documents or any Banking Services document; (iv) the
release, exchange, waiver or foreclosure of any security held by any Secured
Party for any Obligations or the invalidity or nonperfection of any security
interest securing the Obligations or the guarantee hereunder, or any other
defect of any kind pertaining to any Obligations or any guarantee or collateral
security in respect thereof; (v) the failure of any Secured Party to exercise
any right or remedy in respect of any collateral security for any Obligations or
against any Credit Party, or against any other guarantor of any Obligations; or
(vi) the release or substitution of one or more of the Borrowers or any
guarantor; (vii) the failure of any Person to become a guarantor pursuant to any
other Loan Document or any Banking Services document, whether or not required
under the Credit Agreement or a Banking Service document, as the case may be; or
(viii) any other circumstance that might otherwise, but for this specific
agreement of the Guarantor to the contrary, result in a discharge of or the
exoneration of the Guarantor hereunder, it being the intent of the parties
hereto that the obligations of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.

 

(c)     The Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of the Guarantor, and that the Guarantor waives any right to
require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Credit Party, or to any other Person or property. To the fullest extent
permitted by law, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (i) any "one action" or "anti-deficiency" law that
would otherwise prevent any Secured Party from bringing any action, including
any claim for a deficiency, or exercising any right or remedy (including any
right of set-off) against the Guarantor before or after the commencement or
completion of any foreclosure action or sale of collateral, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law that in any
other way would otherwise require any election of remedies by any Secured Party.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     No demand hereunder or enforcement hereof against the Guarantor shall
require any demand or enforcement against any other Credit Party.

 

(e)     The Guarantor agrees that it shall not make a payment on any guaranty
securing the Prudential Notes or other Prudential Debt unless concurrently
therewith it shall make payment hereunder to the Secured Parties on the
Obligations on a pari passu basis with respect to any such payment on or in
respect of any such guaranty securing the Prudential Notes or other Prudential
Debt (disregarding for the purposes of this paragraph any Banking Services
Obligations, which shall rank behind all such other obligations).

 

Section 2.02.     No Impairment of Guarantee. The obligations of the Guarantor
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, the Guarantor specifically agrees that it shall not be discharged
or exonerated, nor shall its obligations hereunder be limited or otherwise
affected by the failure of any Secured Party to exercise any right, remedy,
power, or privilege or to assert any claim or demand or to enforce any remedy
under any Loan Document or any Banking Services document or applicable law,
including, without limitation, any failure by any Secured Party to setoff or
release in whole or in part any balance of any deposit account or credit on its
books in favor of any Credit Party, or by any waiver, consent, extension,
indulgence, modification, or other action or inaction in respect of any thereof,
or by any default, failure or delay, willful or otherwise, in the performance of
any Obligations, or by any other act or thing or omission or delay to do any
other act or thing, by any Person, that might in any manner or to any extent
vary the risk of the Guarantor or that might but for the specific provisions
hereof to the contrary otherwise operate as a discharge or exoneration of the
Guarantor, unless and until the Obligations are fully, finally and indefeasibly
paid in cash.

 

Section 2.03.     Security; Waiver. The Guarantor authorizes the Administrative
Agent, the Collateral Agent, and each of the other Secured Parties to (i) take
and hold security for the payment of this guarantee and/or the Obligations and
exchange, enforce, waive and release any such security, (ii) apply such security
and direct the order or manner of sale thereof as they in their sole discretion
may determine and (iii) release or substitute any one or more endorsees, other
guarantors or other obligors or any collateral. The Administrative Agent, the
Collateral Agent, and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, or exercise any other right or remedy available to them
against the Borrower or any guarantor, or any security, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
extent that the Obligations have been fully, finally and indefeasibly paid in
cash. The Guarantor waives any defense arising out of any such election even
though such election operates to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrowers or any other guarantor, as the case may be, or any security.

 

Section 2.04.     Continuation and Reinstatement, etc. The Guarantor agrees that
the guarantee hereunder shall continue to be effective or shall be reinstated,
as the case may be, if at any time payment, or any part thereof, in respect of
any Obligation is rescinded or must otherwise be restored by any Secured Party
upon the bankruptcy or reorganization of any Credit Party, or otherwise.

 

Section 2.05.     Subrogation. The Guarantor agrees that throughout the period
referred to in clause (ii) of Section 4.02(a) hereof the Guarantor shall not
(i) exercise, and hereby waives, any rights against the Borrower and any other
guarantor arising as a result of payment by the Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, (ii) prove
any claim in competition with any Secured Party in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceeding of
any nature, or (iii) have any benefit of or any right to participate in any
collateral security that may be held by any Secured Party for the Obligations.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2.06.     Subordination. The payment of any amounts due with respect to
any indebtedness of any Credit Party now or hereafter owed to the Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by the Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Parties and be paid over to the Administrative Agent on account of and to be
applied against the Obligations, without affecting in any manner the liability
of the Guarantor under the other provisions of this Agreement.

 

Section 2.07.     Remedies. The Guarantor agrees that, as between the Guarantor
and the Secured Parties, the obligations of the Borrower under the Credit
Agreement may be declared to be forthwith due and payable as provided in Article
VII of the Credit Agreement (and shall be deemed to have become automatically
due and payable in the circumstances provided in clause (h) or (i) of said
Article VII) for purposes of the guarantee hereunder notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the Guarantor
for purposes hereof. The Guarantor further agrees that, as between the Guarantor
and the Secured Parties, the obligations of the Borrower under any Banking
Services document may be declared to be forthwith due and payable as provided
therein.

 

Section 2.08.     Payment. The Guarantor hereby agrees that any Secured Party,
at its sole option, in the event of a dispute by the Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.

 

Section 2.09.     Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

Section 2.10.     Other Guarantors. This Agreement shall remain the
unconditional, absolute, and irrevocable obligation of the Guarantor regardless
of whether any other Person (i) becomes guarantor in respect of the Obligations
(whether or not the Credit Agreement or any Banking Services document requires
that such Person be or become a guarantor) or (ii) fails to become or ceases to
be a guarantor of the Obligations (whether or not the Credit Agreement or any
Banking Services document requires that such Person be or become a guarantor).

 

Section 2.11.     Information. The Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that no Secured Party has or will have
any duty to advise the Guarantor of information regarding such circumstances or
risks.

 

Section 2.12.     Termination. Subject to Section 2.04 hereof, the guarantee
granted hereunder shall terminate automatically without any additional action by
any party hereto when all of the Obligations have been fully, finally and
indefeasibly paid and performed, the Revolving Credit Exposure of each Lender
shall be zero, the LC Exposure shall be zero, the Revolving Credit Commitment of
each Lender shall have terminated, and there are no further Banking Service
Obligations.

 

Section 3.01.     Representation and Warranties   The Guarantor represents and
warrants that all representations and warranties relating to it in the Credit
Agreement are true and correct.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 4.01.     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Administrative Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on the Guarantor in any
case shall entitle the Guarantor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by any Secured Party of any
breach or default of or by the Guarantor under this Agreement shall be deemed a
waiver of any other previous breach or default or any thereafter occurring.

 

Section 4.02.     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Guarantor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, any other Loan
Document or any Banking Services document (i) shall be considered to have been
relied upon by the Lenders and the other Secured Parties and shall survive the
making by the Lenders of the Loans or the extension of any credit under any
Banking Services document, and the execution and delivery to the Lenders of any
Notes evidencing such Loans, regardless of any investigation made by the Secured
Parties or on their behalf, and (ii) shall continue in full force and effect as
long as any of the Obligations is outstanding and unpaid or the LC Exposure does
not equal zero and as long as the Revolving Credit Commitments and the Banking
Services Obligations have not been terminated.

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 4.03.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents (and any such attempted assignment shall be void).

 

Section 4.04.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CHOICE OF, OR CONFLICT OF, LAW PRINCIPLES.

 

Section 4.05.     Headings; Interpretation. The Article and Section headings in
this Agreement are for convenience only and shall not affect the construction
hereof. The rules of interpretation of Section 1.03 of the Credit Agreement
shall apply to this Agreement.

 

Section 4.06.     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. Communications
and notices to the Guarantor shall be given to it at 3501 County Road 6 East,
Elkhart, Indiana 46514, Attention: Joseph S. Giordano III.

 

Section 4.07.     Counterparts. This Agreement may be executed in separate
counterparts (facsimile of any executed counterpart having the same effect as
manual delivery thereof), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

Section 4.08.     Right of Setoff. The Guarantor hereby agrees that if an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Guarantor against any of and all the obligations of
the Guarantor now or hereafter existing under this Agreement, any other Loan
Document or Banking Services document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document or Banking Services document and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have.

 

Section 4.09.     Jurisdiction; Consent to Service of Process.

 

(a)     The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against the Guarantor or its properties in the courts
of any jurisdiction.

 

(b)     The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 4.10.     WAIVER OF JURY TRIAL, WAIVER OF SPECIAL DAMAGES. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE BANKING
SERVICES DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Company Guarantee Agreement to be duly executed and delivered by their
respective officers as of the day and year first above written.

 

 



DREW INDUSTRIES INCORPORATED 

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name: 

Joseph S. Giordano III

 

 

 

Title:

CFO and Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name: 

 

 

 

 

Title:

 

 




 

7